DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Foreign Priority
Because the Applicant claimed foreign priority for claim(s) in this application upon the foreign patent application TW109116341 A filed on May 18, 2020, according to MPEP 201.13 B, the Applicants are required to submit the certified copy of the foreign application specified in 35 U.S.C. 119(b) or PCT Rule 17 before the patent is granted. The Applicants shall be notified that if the claim for priority or the certified copy of the foreign application is filed after the date the issue fee is paid, it must be accompanied by the processing fee set forth in 37 CFR 1.17(i), but the patent will not include the priority claim unless corrected by a certificate of correction under 35 U.S.C. 255 and 37 CFR 1.323. See 37 CFR 1.55(a)(2).

Claim  Objection
Claims 5-8, 13-15 are objected to because of the following informalities: 
Claim 5 recites a “transfer function of the filter is H(z) = … A(z)”, but missing indication of what “z” is in claim. Claims 6-8 are objected due to the dependencies to claim 5.
Claim 13 is objected for the at least similar reason as described in claim 5 above because claim 13 recites the similar deficient feature as recited in claim 5. Claims 14-15 are objected due to the dependencies to claim 13.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-4, 6-8, 10-12, 14-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 10 recites “wherein when the parameters are changed … comprising: before the parameters of the filters are changed, …” which is confusing about “when … changed” that comprising “before … changed” because it is unclear whether the claimed subject matter is in a condition of “when the parameters are changed” or a condition of “before the parameter … are changed” and thus, renders claim indefinite. Claims 11-12 are rejected due to the dependencies to claim 10.
Claim 11 is further rejected for the at least similar reason as described in claim 10 above because claim 11 recites the similar deficient features as recited in claim 10.
Claim 2 recites “before the parameters of the filter are changed, the filter gradually reduces the change in the audio signal caused by the parameters, to make the filtered audio signal gradually approach the audio signal” and parent claim 1 recites “when the parameters … are changed, the filter reduces changes in the audio signal caused by the parameters”, which is confusing about “the parameters of the filters” because it is unclear whether “the parameters of the filters” are changed, i.e., changed parameters of the filters as recited in parent claim 1 or “before the parameters of the filters are changed”, i.e., “the parameters of the filters” are unchanged and it is confusing about “the change in the audio signal” because it is unclear  whether “the change in the audio signal” as recited in claim 2 is referred to “changes in the audio signal” “when the parameters … are changed” or to “changes in the audio signal” “before the parameters … are changed” and thus, renders claim indefinite. Claims 3-4 are rejected due to the dependencies to claim 2.
Claim 3 is rejected for the at least similar reason as described in claim 2 above because claim 3 recites the similar deficient features as recited in in claim 2, for example, claim 3 recites “before the parameters of the filter are changed” and “the changes in the audio signal caused by the parameters”, etc.
Claim 4 further recites “increase the changes in the audio signal caused by the parameters” which is further confusing because it is unclear whether “the parameters” is changed parameters as recited in parent claim 1 or unchanged parameters as recited in parent claim 2 and thus, renders claim indefinite.
Claim 6 recites “before the parameters of the filter are changed to make the multi-order function be changed, the filter gradually reduces the adjustable gain value, to make the transfer function approach …” which is further confusing because claim 6 depends on claim 5, and claim 5 recites “a transfer function of the filter is H(z) = 1 + H0*(1-A(z)), H0 is an adjustable gain value, and A(z) is a multi-order function”, i.e., “the parameters of the filters” at least inherently comprising H0 and A(z) and thus, “before the parameters of the filter are changed to make the multi-order function be changed” is conflict self: “before the parameters … are changed” inherently means at no change in H0 and A(z) of the filters, and then the claimed “to make the multi-order function be changed” inherently means changing of parameters including A(z) which is conflict with “before the parameters of the filters are changed” and thus, it is unclear whether “the parameters of the filters” at this point is changed or is before the change and renders claim indefinite. Claim 7-8 are rejected due to the dependencies to claim 6.
Claim 7 is further rejected for the at least similar reason as described in claim 6 above because claim 7 recites the similar deficient features as recited in claim 6, for example, claim 7 recites “before the parameters of the filter are changed to make the multi-order function be changed”.
Claim 10 is further rejected for the at least similar reason as described in claim 2 above because claim 10 recites the similar deficient features as recited in claim 2. Claim 11-12 are rejected due to the dependencies to claim 10.
Claim 11 is further rejected for the at least similar reason as described in claim 3 above because claim 11 recites the similar deficient features as recited in claim 3. 
Claim 12 is further rejected for the at least similar reason as described in claim 4 above because claim 12 recites the similar deficient features as recited in claim 4. 
Claim 14 is rejected for the at least similar reason as described in claim 6 above because claim 14 recites the similar deficient features as recited in claim 6. Claim 15-16 are rejected due to the dependencies to claim 14.
Claim 15 is further rejected for the at least similar reason as described in claim 7 above because claim 15 recites the similar deficient features as recited in claim 7. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention..

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 9-10, 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brockmole et al (US 20160203811 A1, hereinafter Brockmole).
Claim 1: Brockmole teaches an audio processing device (title and abstract, ln 1-12,an audio system in figs. 1, 3, para 15), comprising: 
a filter (gains and filters 103, etc., in fig. 1; including signal processor 201-203 employing parameters by filters, amplifiers, and delays, for adjusting amplitude of audio signals at particular frequencies or frequency bands, para 22-23), configured to receive an audio signal (a multichannel signal 301 and inputted to elements 201-203 via an input switch 321 in fig. 3, para 22-23) to generate a filtered audio signal (switching 322 is performed to output any of the three processors 201-203 to the element 305 in fig. 3, para 22), wherein the filter comprises a plurality of parameters (one of parameters 201, 202 and 203) that are adjustable for changing a bandwidth, a center frequency or a gain of response of the filter (each of 201, 202, and 203 includes EQ filters and gains, for specific frequency bands, sound effect, bass management for different operational modes represented by different EQ filters and gains, para 18-19, para 24; including center frequency, bandwidth, and the peak or dip gain, para 31); and 
an output circuit (including an output switch 322 in other part of the element 303 in fig. 3, para 22), coupled to the filter (output lines connected from the elements 201-203 to the element 322 in fig. 3), configured to receive the filtered audio signal to generate an output audio signal (the output signal form the element 322 to a multi-channel output 305 for loudspeakers, para 18) to a speaker (loudspeakers as specific outputs, para 18 and loudspeakers 708 in fig. 7); 
wherein when the parameters of the filter are changed (e.g., during transition of the schemes for mode change from t1-t2 and a scheme two at t2 presents from a scheme one at a period of t0-t1 in fig. 9), the filter reduces changes in the audio signal caused by the parameters (a change 903 of the audio signal due to the parameters changed is reduced to 906 in fig. 9, para 60), and the output circuit continuously receives the filtered audio signal (audio output in fig. 9) to generate the output audio signal for the speaker to play the output audio signal without interruption (the mode change is smoothed with no pump caused by the change of the parameters and a listener would not hear any significant change in the audio from the first processing scheme/system to the subsequent processing scheme/system in fig. 9, para 60-61).
Claim 9 has been analyzed and rejected according to claim 1 above.
Claim 2: Brockmole further teaches, according to claim 1 above, wherein before the parameters of the filter are changed, the filter gradually reduces the changes in the audio signal caused by the parameters (by global gain change as part of the filter to avoid audio artifact including discontinuous aurally noticeably audio artifact, e.g., via an amplifier para 16, para 26), to make the filtered audio signal gradually approach the audio signal (reducing the global gain for the transition time period, para 33; local gain or amplification purported to raise energy level to drive the loudspeakers, para 24, and thus, during the transition period before the complete transition, the global gain is opposite to the local gain, i.e., inherently forcing the filtered audio signal to approach the audio signal by the global gain). 
Claim 4: Brockmole further teaches, according to claim 2 above, wherein during a period after the filtered audio signal approaches the audio signal, the filter gradually increases the changes in the audio signal caused by the parameters, to generate the filtered audio signal (via the step 406, the transition to the new mode or set of EQ parameters and gains is complete, revert back to overall desired gain, para 30).
Claim 10 has been analyzed and rejected according to claims 2, 9 above.
Claim 12 has been analyzed and rejected according to claims 10, 12 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Brockmole (above).
Claim 3: Brockmole teaches all the elements of claim 3, according to claim 2 above, including, wherein before the parameters of the filter are changed, the filter sequentially reduces the changes in the audio signal caused by the parameters, to make the filtered audio signal approach the audio signal (cross-fad, para 17, and fade of audio signals as the claimed sequentially reducing changes of the audio signal, para 39), except to make the filter audio signal be equal to the audio signal.
It have been a recognized problem and need in the art, which may include a design need to solve the problem for smooth transition in a short-time period with no audible perception of human listening and there had been a finite number of identified, predictable potential solutions to achieve the design need:
1. to make the filtered audio signal approach the audio signal (disclosed by Brockmole and the discussion above),
2.  to make the filtered audio signal be equal to the audio signal for passthrough with no need of signal processing,
3. to make the filtered audio signal be lower than the audio signal for assuring no audible perceived during transition,
it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have pursued the known potential solutions with a reasonable expectation of success or obvious to try, see MPEP 2141, III.
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have applied making the filtered audio signal be equal to the audio signal above in the obvious to try, to the making the filtered audio signal approach the audio signal in the audio processing device, as taught by Brockmole, for the benefits discussed above.
Claim 11 has been analyzed and rejected according to claims 3, 10 above.

Allowable Subject Matter
Claims 5, 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner Comments

With respect to claims 6-8 and 14-16, there are 35 U.S.C. 112(b) issues, which cause confusions in scope and limitation by limitation and thus, it is noted that, as best understood in view of the claim rejection under 35 USC 112(b), a prior art search has been conducted by the examiner, which is recorded in attached PTO-892 form. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654